Affirmed and Opinion Filed January 12, 2018




                                            Court of Appeals
                                                              S      In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-17-00411-CR

                                            TEDDIE WILLIAMSON, Appellant
                                                        V.
                                            THE STATE OF TEXAS, Appellee

                                 On Appeal from the 292nd Judicial District Court
                                              Dallas County, Texas
                                      Trial Court Cause No. F-1050574-V

                                            MEMORANDUM OPINION
                                       Before Justices Bridges, Myers, and Schenck
                                               Opinion by Justice Bridges
           On August 22, 2014, appellant Teddie Williamson was placed on deferred adjudication

community supervision for three years, with a $500 fine, for possession of a controlled substance

in the amount of less than one gram. The State later moved to adjudicate guilt based on six

violations of the deferred adjudication order.1 Appellant pleaded true to the violations, and the

trial court sentenced him to 180 days’ confinement. In his first issue, appellant contends the trial

court abused its discretion and committed fundamental and structural error by exhibiting bias and

acting as an adversarial advocate in favor of the State. In his second and third issues, he argues

the trial court erred by violating his statutory and common law rights to allocution. We affirm.
     1
       These violations included failing to (1) report to his community supervision officer as directed, (2) pay fees as directed, (3) participate in
drug and alcohol evaluation and/or treatment, and (4) complete community supervision hours.
                                           Judicial Bias

       In his first issue, appellant argues the trial court violated his due process rights and

committed fundamental and structural error by exhibiting bias and acting as an adversarial

advocate in favor of the State when it called the VA hospital to inquire about his employment

status. The State responds the trial court’s actions did not result in any bias or prejudice against

appellant.

       Appellant testified during the revocation hearing. He explained he failed to report to the

community supervision office because he was teaching special education classes in Austin. The

school district later suspended his certification because of his offense and “everything else [was]

like a triple affect coming down from there.”

       He told the trial judge he was back on his feet and obtained other employment. He

worked part-time at both the Department of Veteran Affairs in Waco and at a church. He

explained he would lose his job at the VA if he spent 180 days in jail because he was “not

service connected” and “would be considered AWOL.” He hoped for a second chance because

he lost his first good job and did not want it to happen a second time.

       The court asked, “What else do you want me to know?” Appellant said if given the

opportunity, he “would not let you down. This will not happen again.” He emphasized this was

his first time to be put on probation. However, he admitted he was also on probation in Fort

Bend County for a separate possession charge. When the court asked if the State had filed a

motion to revoke in Fort Bend County, he responded, “I have a hold in Fort Bend.”

       The court asked for the name and phone number of his supervisors at the VA. The record

indicates the trial judge tried to call and verify his employment at the VA but no one answered.

Appellant then said, “I have another job besides that one, if you want to call my second job.”

The trial judge responded, “I think we’ve done all we can to try to figure this out.” After the


                                                –2–
exchange, both sides rested and closed without further discussion. The court then revoked his

order deferring adjudication, found him guilty, and sentenced him to 180 days’ confinement.

       “In the Texas adversarial system, the judge is a neutral arbiter between advocates . . . he

is not involved in the fray.” Brown v. State, 122 S.W.3d 794, 797 (Tex. Crim. App. 2003). Due

process requires a neutral and detached judge preside over a revocation hearing. Brumit v. State,

206 S.W.3d 639, 645 (Tex. Crim. App. 2006). However, a neutral and detached hearing officer

is not synonymous with a silent observer.        Hill v. State, No. 05-14-01445-CR, 2016 WL
1554932, *2 n.3 (Tex. App.—Dallas Apr. 14, 2016, no pet.) (mem. op., not designated for

publication). “This is especially true where the judge is charged with developing facts to inform

his exercise of discretion.” Id. (citing Marshall v. State, 297 S.W.2d 135, 136–37 (Tex. Crim.

App. 1956)). Absent a clear showing of bias, we presume that a judge acted as a neutral and

detached hearing officer. Brumit, 206 S.W.3d at 645.

       The term “bias” and “prejudice” do not include all unfavorable rulings towards an

individual, but instead must “connote a favorable or unfavorable disposition or opinion that is

somehow wrongful or inappropriate, either because it is undeserved, or because it rests upon

knowledge that the subject ought not to possess.” McDaniel v. State, No. 05-15-01086-CR, 2016
WL 7473902, at *4 (Tex. App.—Dallas Dec. 29, 2016, pet. ref’d) (mem. op., not designated for

publication). Judicial remarks during the course of a trial that are critical or disapproving of, or

even hostile to counsel, the parties, or their cases, ordinarily do not support a bias or partiality

challenge. Id. Further, bias almost never can be shown based solely on the judge’s rulings in a

case. See Charboneau v. State, No. 05-13-00340-CR, 2014 WL 7476392, at *4 (Tex. App.—

Dallas Dec. 30, 2014, no pet.) (mem. op., not designated for publication) (citing Liteky v. United

States, 510 U.S. 540, 555 (1994) (judicial rulings “can only in the rarest circumstances evidence

the degree of favoritism or antagonism required to establish bias”)). “Expressions of impatience,

                                                –3–
dissatisfaction, annoyance, and even anger” in the ordinary conduct of court administration does

not establish bias. Liteky, 510 U.S. at 555–56. Rather, judicial remarks during the course of a

trial will support a bias or partiality challenge if “they display a deep-seated favoritism or

antagonism that would make a fair judgment impossible.” Id. at 555.

       After reviewing the record, we conclude the trial court did not display bias or prejudice

towards appellant thereby establishing a detachment from his role as a neutral and detached

hearing officer.   Initially, we note this was a revocation hearing; therefore, there were no

concerns about the potential impact the judge’s comments may have had on a jury. See, e.g.,

Peterson v. State, No. 05-12-01417-CR, 2013 WL 5776287, at *3 (Tex. App.—Dallas Oct. 24,

2013, no pet.) (mem. op., not designated for publication). The record does not indicate the trial

judge predetermined his sentence. In fact, the trial court imposed the minimum sentence for a

state jail felony, indicating the trial court took leniency on appellant rather than imposing a

harsher sentence despite appellant violating his community supervision requirements.

       Further, a judge is permitted to directly question a witness, including a defendant, when

seeking information to clarify a point.     Conner v. State, No. 05-15-01004-CR, 2016 WL
3144180, at *2 (Tex. App.—Dallas June 2, 2016, no pet.) (mem. op., not designated for

publication). The trial judge questioned appellant about his employment. However, the record

indicates the trial court also attempted to call and verify appellant’s employment with the VA,

which was an attempt to obtain extrajudicial information. But, the trial court said he was unable

to reach anyone. Therefore, the record indicates the judge did not obtain any “knowledge that

the subject ought not to possess.” See McDaniel, 2016 WL 7473902, at *4. As such, we cannot

conclude the trial court’s sentence was based on extrajudicial information, indicating “such a

high degree of antagonism to make a fair judgment impossible.” Liteky, 510 U.S. at 555; see




                                              –4–
Conner, 2016 WL 3144180, at *2 (“Without evidence in the record that the judge improperly

considered an extrajudicial source, we cannot conclude the judge’s actions were improper.”).

       In reaching this conclusion, we are unpersuaded by appellant’s reliance on Taylor v.

State, No. 05-13-01369-CR, 2014 WL 7476393 (Tex. App.—Dallas Dec. 30, 2014, no pet.) (not

designated for publication).   In that case, the defendant and his wife testified during his

revocation hearing that he had been gainfully employed and changed his life by assuming

responsibility for his family. Id. at *3. He submitted a letter of employment supporting his

claim, which was “pivotal to his plea for mercy.” Id. The trial court called the employer and

learned the defendant had been fired. Id. After making the phone call and returning from a

recess, “the trial court appeared to be angry and expressed an unwillingness to continue the

proceedings to allow defense counsel to subpoena the witness with whom the trial court had

spoken.” Id. We concluded these were not the actions of an unbiased judicial officer, and the

defendant was deprived of his due process rights and entitled to a new punishment hearing. Id.

       Here, although the trial judge attempted to verify employment, he admitted he was unable

to do so. The record does not indicate the trial judge thought appellant was lying or that he

returned angry or with any unwillingness to continue the proceeding. Rather, the judge asked

both sides if they had “anything else,” and both said no. Thus, we cannot conclude the trial

judge’s actions overcome the presumption he acted as a neutral and detached hearing officer.

Brumit, 206 S.W.3d at 645. We overrule appellant’s first issue.

                                          Allocution

       In his second issue, appellant argues the trial court violated his statutory right to

allocution.   The State concedes the trial court erred, but argues appellant has not shown harm

under Texas Rule of Appellate Procedure 44.2(b).




                                              –5–
       “Allocution” refers to a trial judge’s asking a criminal defendant to “speak in mitigation

of the sentence to be imposed.” Eisen v. State, 40 S.W.3d 628, 631–32 (Tex. App.—Waco, 2001,

pet.ref’d) (quoting A Dictionary of Modern Legal Usage 44–45 (Bryan A. Garner ed., 2d ed.,

Oxford 1995)). Article 42.07 sets out the procedural rule implementing allocution. TEX. CODE

CRIM. PROC. ANN. art. 42.07. It requires a defendant be asked whether he has anything to say

about why the sentence should not be pronounced against him. It limits a defendant’s response

to three reasons to prevent imposition of sentence: that he (1) has received a pardon; (2) is

incompetent to stand trial; and (3) is not the person convicted. Id.; Brown v. State, No. 05-07-

00816-CR, 2008 WL 1810315, at *4 (Tex. App.—Dallas Apr. 23, 2008, no pet.).

       Appellant has not claimed that the three reasons articulated in article 42.07 apply to him

or that he was harmed in any other way by the trial court’s error. Rather, the record reflects

appellant had the right to present evidence at his revocation hearing supporting his mitigation

request. Appellant took the stand and defense counsel said, “Please tell the judge what you

believe should be the right thing to happen to you.” Appellant asked “to be reinstated on

probation.” He testified he was employed and if given another chance, he would not let the court

down. He attempted to show responsibility by explaining he was taking annual leave from his

job to be present at the hearing. After appellant testified, the trial court asked defense counsel if

it had anything else to which counsel answered, “No, judge.”            Thus, the record indicates

appellant was given the opportunity to “speak in mitigation of the sentence to be imposed.”

Eisen, 40 S.W.3d at 632.       Further, appellant has not indicated what additional mitigating

evidence he would have raised if given the opportunity to address the trial court free from cross-

examination. Accordingly, appellant was not harmed by the trial court’s error. See, e.g., Garcia

v. State, No. 13-10-00281-CR, 2010 WL 4156458, at *3 (Tex. App.—Corpus Christi Oct. 21,

2010, pet. ref’d) (mem. op., not designated for publication); TEX. R. APP. P. 44.2(b) (any non-

                                                –6–
constitutional error that does not affect substantial rights must be disregarded).   Appellant’s

second issue is overruled.

       In his final issue, appellant argues the trial court violated his common law right to

allocution. We have previously questioned whether Texas recognizes a common law right to

allocution.   See Gallegos-Perez v. State, No. 05-16-00015-CR, 2016 WL 6519113, at *2 fn.4

(Tex. App.—Dallas Nov. 1, 2016, no pet.) (mem. op., not designated for publication).

Regardless, as explained above, appellant has failed to show any harm from the trial court’s

alleged error. TEX. R. APP. P. 44.2(b); see also Amaya v. State, No. 05-16-00309-CR, 2017 WL
85421, at *3 (Tex. App.—Dallas Jan. 10, 2017, no pet.) (mem. op., not designated for

publication) (assuming common law right to allocution argument was preserved, record indicated

appellant offered evidence in mitigation of punishment and had opportunity to tell court what he

thought was relevant to sentencing). We overrule appellant’s final issue.

                                           Conclusion

       The judgment of the trial court is affirmed.




                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
170411F.U05




                                               –7–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TEDDIE WILLIAMSON, Appellant                       On Appeal from the 292nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-00411-CR        V.                       Trial Court Cause No. F-1050574-V.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Justices Myers and Schenck participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered January 12, 2018.




                                             –8–